Citation Nr: 9912231	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses by the Department of Veterans Affairs (VA) 
for medical expenses incurred from July to November 1991 at 
University Hospital.

(The issue of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for the residuals of a gunshot wound to 
the head will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from December 1950 to November 
1952.

The veteran's claims file indicates that following his 
hospitalization from July to November 1991 at University 
Hospital, he or the hospital claimed entitlement to the 
payment of the unauthorized medical expenses from VA.  
Payment of the unauthorized expenses was apparently denied, 
and in June 1992 the veteran, through his representative, 
filed a notice of disagreement with the medical center 
regarding the denial of payment of the medical expenses.  The 
file does not show, however, whether the veteran was provided 
a statement of the case following the notice of disagreement, 
or whether the veteran perfected an appeal of the denial 
following the issuance of the statement of the case.  

To ensure full compliance with due process requirements, the 
Board is remanding this issue to the medical center for 
resolution of the status of the veteran's appeal.

1.  The medical center should determine 
whether the veteran has been provided a 
statement of the case in response to his 
June 1992 notice of disagreement 
pertaining to the denial of payment of 
the unauthorized medical expenses.  If a 
statement of the case has not been 
provided, one should be issued.  
38 C.F.R. §§ 19.26, 19.30.

2.  If a statement of the case was 
previously furnished to the veteran and 
his representative, the medical center 
should determine whether the veteran 
timely filed a substantive appeal in 
response to the statement of the case.  
If a substantive appeal was not timely 
filed, no further action is necessary.  
38 C.F.R. § 19.32.  If a substantive 
appeal was timely filed, the appeal, 
together with all relevant evidence and 
documents, should be certified to the 
Board.  38 C.F.R. § 19.35.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


